                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

SAMANTHA RAJAPAKSE,

      Plaintiff,                                 Case No. 17-cv-12970
                                                 Hon. Matthew F. Leitman
v.

CREDIT ACCEPTANCE CORP., et al.,

     Defendants.
__________________________________________________________________/

                                    JUDGMENT

      In accordance with the Order issued on February 27, 2019,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

Defendants and against Plaintiff.

                                            DAVID J. WEAVER
                                            CLERK OF COURT


                                      By:   s/Holly A. Monda
                                            Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge


Dated: February 27, 2019
Flint, Michigan
